DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on June 2, 2022 is acknowledged.  Claims 1, 3, 5, 7, 11, 29, and 39 are amended and Claim 40 is new.  Thus, Claims 1-5, 7-8, 10-12, 27-29, 31-34, and 37-40 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				function of the internal profile of the stator, function of the external profile of the rotor (Claim 5), and
				function of the one or more profiles of the external geometry of the rotor (Claim 29)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
Claim 5 is objected to because of the following informality: 
		“the internal and external profiles extend axially along” (Claim 5, lines 1 and 2) should be ‘the internal profile and the external profile [[each extend axially along’.  
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 5 and Claim 29
	Amended Claim 5 recites the limitation “wherein the internal and external profiles extend axially along all or a portion of the rotor bore according to a function” (Claim 5, lines 2 and 3).  In contrast, the specification only describes that the internal profile of the rotor bore (416, Fig. 4B) extends axially along all or a portion of the rotor bore according to a function (¶ 0069) which is not the internal profile of the stator or the external profile of the rotor recited in Claim 5 and which depends from Claim 1.    
	Amended Claim 29 recites the limitation “wherein the external geometry of the rotor comprises defining one or more profiles in the rotor that  extend axially along all or a portion of the rotor bore according to a function” (Claim 29, lines 1-3).  In contrast, the specification only describes that the internal profile of the rotor bore (416, Fig. 4B) extends axially along all or a portion of the rotor bore according to a function (¶ 0069) which is not the external geometry of the rotor recited in Claim 29.    
	For the reasons above Claim 5 and Claim 29 each recite new matter.  





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, and 29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 2 and Claim 3
	Claim 2 recites the element “the decreased dimension” in the first line of Claim 2.  There is insufficient antecedent basis for this limitation in the claim (this element was removingly amended out of Claim 1 in Applicants’ reply having notification date of June 2, 2022 from which Claim 2 depends and the “machining” limitation is now previously recited in Claim 1 so one way to obviate this rejection is to cancel Claim 2).  Claim 3 contains the same element as Claim 2 described above and so is also similarly rejected like Claim 2 above.

In Regard to Claim 5
	The limitations of Claim 5 are indefinite in that is it not clear if the internal and external profiles recited in lines 2 and 3 of Claim 5 refer to the internal profile of the stator and the external profile of the stator (as previously recited in Claim 1) or refers to some other profiles of Applicants’ power unit.  Still additionally, Claim 5 is also indefinite in that it is also unclear if these profiles refer to one profile each for the stator and the rotor for instance, or if it refers to a plurality of profiles for a plurality of components of Applicants’ power unit.  For the purposes of examination, this limitation will be interpreted as the internal profile of the stator and the external profile of the rotor as previously recited in Claim 1, lines 6 and 7 from which Claim 5 depends. 

In Regard to Claim 29
	The element “one or more profiles” (Claim 29, line 2) makes the claim indefinite in that it is unclear if the one or more profiles in the rotor include or exclude the external profile of the rotor recited in Claim 1, line 6 (i.e., an external profile of the rotor that has recesses with the internal profile of the stator is not “in the rotor”). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 27-28, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2010/0038142 (Snyder et al.; February 18, 2010) (SNYDER).    
	In reference to Claim 1, SNYDER discloses 		
		A method of manufacturing a power unit (“power sections of positive displacement fluid motors”, ¶ 0003, lines 3 and 4 of the BACKGROUND OF THE INVENTION) for a downhole drilling motor (¶ 0003, line 4), comprising: 
			fabricating a stator (stator assembly, ¶ 0003, line 2) including two or more stator lobes that define an internal profile (lobe profile, ¶ 0004, last five lines); 
			fabricating a rotor (rotor assembly, ¶ 0003, line 3) including two or more rotor lobes that define an external profile of the rotor (¶ 0004, last five lines) that precesses within the internal profile of the stator during operation of the power unit (¶ 0005, last five lines); 
			varying an external geometry of the rotor along at least a portion of the rotor to alter a stiffness of the rotor (¶ 0007, lines 3-5, chrome plate/carbide coating maximize wear resistance that alters the stiffness of the rotor), wherein the varying the external geometry of the rotor includes removing a portion of at least one of the two or more rotor lobes by machining (solid metal rotors are…precision machined to close axial and radial tolerances, ¶ 0007, lines 1-3) along the axial length of the rotor that includes removal of a first crest of the one of the two or more rotor lobes (includes machining of the crest(s) which removes material from the crest(s), ¶ 0007, last five lines); 
			providing a second crest at the location of the removed portion that increases the stiffness of the rotor thereat relative to the stiffness of the first crest (providing hard chrome plate or carbide coating to provide a second crest, ¶ 0007, lines 3-5), the second crest being associated with a stiffening element (the stiffening element being the hard chrome plate or the carbide coating, ¶ 0007, lines 3-5) secured to the rotor at the location of the removed portion (¶ 0007, lines 3-5); and 
			rotatably positioning the rotor having the second crest within the stator (the hard chrome plate/carbide coating second crest rotor then forms the conventional power section, ¶ 0007, line 1).
	In reference to Claim 2, SNYDER further discloses that forming the decreased dimension of the crest comprises removing material from the one of the rotor lobes at the one or more locations by machining (solid metal rotors are…”precision machined” to close axial and radial tolerances, ¶ 0007, lines 1-3).  
	In reference to Claim 3, SNYDER also discloses that varying the external geometry further comprises securing one or more elements having a stiffness to the external profile at the one or more locations where the decreased dimension of the crest is formed (the securing elements of the hard chrome plate or carbide coating are secured to the external profile of the rotor to maximize wear resistance, ¶ 0007, especially lines 3-5).
	In reference to Claim 27, SNYDER further discloses that the method further comprises applying a rotor coating to the external profile (other portions of the external profile different from the crests are also coated with a carbide coating, ¶ 0007, lines 3-6).  
	In reference to Claim 28, SNYDER also discloses that the rotor coating comprises a metal (carbide coating…carbide is generally understood by a person having ordinary skill in the art (PHOSITA) to include a metal in its make-up, ¶ 0007, lines 3-6). 
	In reference to Claim 39, SNYDER discloses 
		A method of manufacturing a power unit (title, Abstract) for a downhole drilling motor (used in “downhole drilling operations”, ¶ 0003, Figs. 1-9), comprising: 
			fabricating a stator (162, Fig. 6) that provides two or more stator lobes that define an internal profile; 
			fabricating a rotor (164, Figs. 6 and 7) that provides at least one rotor lobe that defines an external profile that precesses within the internal profile during operation of the power unit (Figs. 6 and 7); 
			varying an external geometry of the rotor (164) along a portion of the rotor (164) to alter a stiffness of the rotor (164, ¶ 0054, lines 1-6), wherein varying the external geometry includes forming a decreased dimension (at location N, Examiner’s ANNOTATED Fig. 7 of SNYDER) of a crest (crest M) of one of the rotor lobes at one location by machining (¶ 0007, machining is a well-known manufacturing process to form a rotor) and securing one element (radial surface of left portion Q and axial surface of rotor mandrel 170 at location N) having a stiffness to the external profile at the one location (location N) where the decreased dimension of the crest (crest M) was formed; and 
			rotatably positioning the rotor (164) within the stator (162).
	

    PNG
    media_image1.png
    213
    660
    media_image1.png
    Greyscale


Examiner’s ANNOTATED Fig. 7 of SNYDER

	In reference to Claim 40, SNYDER further discloses that the stiffening element is formed from a material that comprises steel (the hard chrome plate is broadly described by SNYDER in the BACKGROUND OF THE INVENTION and can more specifically encompass a chrome steel which is steel mixed with chromium, i.e., stainless steel).  
Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0119974 (Kitching; published on May 1, 2014) (KITCHING). 
	In reference to Claim 7, KITCHING discloses  
		A method of manufacturing a power unit for a downhole drilling motor (title, Abstract, Figs. 1-9), comprising: 
			fabricating a stator (stator 20, ¶ 0045, lines 3 and 4, Figs. 1 and 4) that provides two or more stator lobes that define an internal profile; 
			fabricating a rotor (rotor 200, ¶ 0045, lines 3 and 4) that provides at least one rotor lobe that defines an external profile that precesses within the internal profile during operation of the power unit (¶ 0006), wherein the rotor (200) defines a rotor bore (bore defined by inner tubular 132, Fig. 4), and 
			varying an internal geometry by selectively securing a plurality of stiffening elements (valve assembly 150, annular sleeve 159, spring 160, activation member 163, ¶ 0047, last two lines, ¶ 0046, lines 15-19, Fig. 4) at axially spaced positions within the rotor bore (bore defined by inner tubular 132, Fig. 4) to vary the stiffness of the rotor (200) along a length of the rotor (200).  
	In reference to Claim 8, KITCHING further discloses that the method further comprises selectively positioning the plurality of stiffening elements within the rotor bore (bore defined by inner tubular 132, Fig. 4) to optimize the stiffness (each of 150, 159, 160, and 163 are added structures to the rotor within the bore defined by the inner tubular 132 that alters/optimizes stiffness where these structures are disposed in comparison to the stiffness at other areas of the rotor along the length) with respect to the stator (20; 150, 159, 160, and 163 are selectively axially positioned along the rotor bore so as to operatively regulate fluid flow within the inner tubular 132 during operation of the positive displacement device, ¶ 0047).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10-12 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over SNYDER.
	In reference to Claim 4, the rotor/stator assembly in the BACKGROUND OF THE INVENTION of SNYDER does not teach one or more internal recesses of the rotor bore.  Fig. 6 of SNYDER, however, teaches that the method further comprises varying an internal geometry of the rotor (164), comprising defining one internal recess (at the location of the arrowhead of “left portion Q” in Examiner’s ANNOTATED Fig. 7 of SNYDER) in the rotor bore (the space inside of rotor 164 along the axial length of 164 that receivingly fits rotor mandrel 170, Fig. 7). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the one or more internal recesses of the rotor bore as taught in another embodiment of SNYDER and incorporate these features into the conventional rotor and stator assembly embodiment described in the BACKGROUND OF THE INVENTION of SNYDER at least for the benefits of having a robustly constructed rotor/stator assembly that can operate to withstand high mechanical loading and elevated temperatures as expressly described by SNYDER (¶s 0002 and 0010 of SNYDER).   
	 In reference to Claim 5, SNYDER further teaches that the rotor defines a rotor bore (tubular rotor defines a bore, ¶ 0007, line 2) and varying the internal geometry of the rotor bore comprises defining one or more profiles in the rotor bore that extend axially along all or a portion of the rotor bore according to a function (a single bore at least has a profile that has a constant mathematical function…i.e., a constant diameter bore, ¶ 0007).
	In reference to Claims 10-12, the conventional rotor and stator assembly embodiment described in the BACKGROUND OF THE INVENTION of SNYDER does not explicitly teach the rotor mandrel and/or rotor sleeve and features associated therewith.  SNYDER in other embodiments teaches  
			- (Claim 10) that the rotor (164, Fig. 7) includes a rotor mandrel (170) and a rotor sleeve (rotor sleeve 174) surrounding the rotor mandrel (170) that defines the external profile, and wherein the method further comprises varying a stiffness of at least one of the rotor mandrel (170) and the rotor sleeve relative to a stiffness of a stator housing (130) and a stator lining (132).  
			- (Claim 11) that the rotor (164) comprises a rotor sleeve (174, ¶ 0054, line 2, Fig. 7) that defines the external profile and a rotor mandrel (170) positioned within the rotor sleeve (174) and defining a rotor bore (the space inside of rotor 164 along the axial length of 164 that receivingly fits rotor mandrel 170, Fig. 7), the method further comprising varying a geometry of an interface between the rotor mandrel (170) and the rotor sleeve (174) at discrete locations (rotor bore has a plurality of locations along the longitudinal length of the rotor 164 that have different radial widths that includes the radial width at location O, the middle radial width at the position of the lead line associated with reference numeral 170 in Fig. 7, and yet another radial width in the radial bore that fits structure 176, Fig. 7) along a mated or paired longitudinal length of the rotor (164) and stator (162) to alter the stiffness (¶ 0054, lines 1-6) of the rotor (164) and thereby optimize a force balancing with respect to the stator (162, balancing occurs during operation of rotor 164 and stator 162).  
			- (Claim 12) that the rotor comprises a rotor sleeve (174, Fig. 7) that defines the external profile and a rotor mandrel (170) positioned within the rotor sleeve (174) and defining a rotor bore (the space inside of rotor 164 along the axial length of 164 that receivingly fits rotor mandrel 170, Fig. 7), the method further comprising mass balancing at least one of the rotor (164, the rotor sleeve 174 can be formed of different materials having different masses dependent on the mass balance required, ¶s 0051 and 0053).   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a rotor mandrel and/or a rotor sleeve and features associated therewith as taught in other embodiment(s) of SNYDER and incorporate these features into the conventional rotor and stator assembly embodiment described in the BACKGROUND OF THE INVENTION of SNYDER at least for the benefits of having a robustly constructed rotor/stator assembly that can operate to withstand high mechanical loading and elevated temperatures as expressly described by SNYDER (¶s 0002 and 0010 of SNYDER).   
	In reference to Claims 31-34 SNYDER teaches a rotor with a rotor bore and a stator having an inner surface as described above, however, the conventional rotor and stator assembly embodiment described in the BACKGROUND OF THE INVENTION of SNYDER does not explicitly teach at least one stiffening element within the rotor bore (Claims 31 and 32) and a stator coating (Claims 33 and 34).  SNYDER in other embodiments teaches  
			- (Claim 31) that the rotor (164, Fig. 7) defines a rotor bore (space that fits rotor mandrel 170, Fig. 7) and varying the internal geometry of the rotor (164) comprises positioning one stiffening element (rotor mandrel 170) within the rotor bore (space that fits rotor mandrel 170), 
			- (Claim 32) selectively positioning one stiffening element (174, Fig. 7) within the rotor bore (space that fits rotor mandrel 170) to optimize the stiffness (¶ 0054, lines 1-6) with respect to the stator (162),  
			- (Claim 33) that the stator (162, Figs. 6 and 7) comprises an inner surface and the method further comprises applying a stator coating (132, ¶ 0044, line 2, Fig. 4) along at least a portion of the inner surface (of stator 122), and 
			- (Claim 34) that the stator coating (132) comprises a polymer (¶ 0047, line 4).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize at least one stiffening element and/or stator coating along with features associated therewith as taught in other embodiment(s) of SNYDER and incorporate these features into the conventional rotor and stator assembly embodiment described in the BACKGROUND OF THE INVENTION of SNYDER at least for the benefits of having a robustly constructed rotor/stator assembly that can operate to withstand high mechanical loading and elevated temperatures (¶s 0002 and 0010 of SNYDER).  

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over SNYDER in view of US2010/0163306 (Pabon et al.; published on July 1, 2010) (PABON).
	In reference to Claims 37 and 38, HACHE teaches a downhill drilling motor, however, does not specifically teach that the stiffness of the rotor is optimized according to vibration caused by downhole drilling motor.  PABON teaches a mud motor (title, Figs. 1-11) with a focus on vibration effects and modeling thereof to enhance the drilling tool and drilling operation (Abstract) where the stiffness of the rotor is optimized according to vibration caused by the downhole drilling motor (Claim 37; ¶s 0044 and 0047).  PABON describes that the stiffness of the rotor (Claim 38; ¶ 0044, especially lines 7 and 8) is optimized based on based on a combination of factors such as a mass of the rotor (¶ 0044, especially lines 2 and 3), an eccentric movement of the rotor within the stator (¶ 0005, especially lines 6-8), and an eccentric rotation speed (the relative motor RPM, ¶ 0005, especially line 5). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to optimize stiffness of the rotor according to vibration of the downhill drilling motor which can include a combination of factors like a mass of the rotor, an eccentric movement of the rotor within the stator, and an eccentric rotation speed as taught by PABON and incorporate these features/understanding into SNYDER’s drilling motor for the benefits of having enhanced planning and drilling operation of the tool/device when using the tool/device as expressly described by PABON (Abstract, last two lines and ¶ 0001).
	
Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on June 2, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the claims, and
			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants have amended independent Claim 1 to conform to Proposed Claim 1 as suggested by the Examiner (p. 16 of the Non-Final Rejection having notification date of May 24, 2022).  Claim 1 was previously rejected under 35 U.S.C. 102 based on HACHE (US2003/0192184) (paragraph #8 of the Non-Final Rejection) and also rejected under 35 U.S.C. 102 based on SNYDER (US2010/0038142) (paragraph #10 of the Non-Final Rejection).  Based on further consideration and review of HACHE in relation to amended Claim 1, HACHE is withdrawn.  Figs. 1-9 of SNYDER do not disclose the limitations of amended Claim 1, however, further consideration and review of the BACKROUND OF INVENTION section of SNYDER finds that this section describes a rotor/stator assembly embodiment that provides the evidence (¶s 0004-0006 of SNYDER) to reasonably reject the limitations of amended Claim 1 and this rejection of amended Claim 1 is fully cited and described above (i.e., the BACKGROUND OF THE INVENTION section discloses the machining of a first crest of the rotor (¶ 0007, line 2 of SNYDER) and providing a second crest for the rotor which is a hard chrome plate or a carbide coating which increases the stiffness of the rotor by maximizing wear resistance of the rotor, ¶ 0007, lines 1-5 of SNYDER). 
	Independent Claims 7 and 39 had minor amendments are were each not argued by Applicants such that the former rejections of Claims 7 and 39 based on KITCHING (Claim 7) and SNYDER (Claim 39) are maintained and are described above.        

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US9091264 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.  More particularly, the limitations of Claim 1 read on the progressive cavity motor shown in Fig. 6 except that the provided second crest (where the elastomeric material 624 is provided within the rotor 600 at the right portion of Fig. 6) alters a decreased stiffness of the rotor which is opposite to what Claim 1 recites (i.e., Claim 1 recites providing a second crest for increased stiffness of the rotor as recited at Claim 1, lines 13 and 14).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Wednesday June 29, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746